Citation Nr: 1547838	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to service connection for a bilateral knee disability, to include patellofemoral syndrome and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Timmy W. Cox, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to October 1984, December 1990 to April 1991, May 1996 to January 1997, July 2002 to June 2003, May 2006 to January 2007 and from May 2007 to July 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

With respect to the Veteran's tinnitus claim, the Veteran originally filed a claim for entitlement to service connection in July 2008.  A December 2008 rating decision denied the Veteran's claim, stating that the claim was denied because tinnitus "neither occurred in nor was caused by service."  In a January 2009 statement, the Veteran requested to "re-open" his tinnitus claim and noted he was enclosing medical records from a Dr. C. and a Dr. Williams.  A September 2008 private medical record from a facility in Pineville, North Carolina that was received in January 2009 (as noted in the May 2009 rating decision) noted a referring doctor of Dr. C. and included a positive report or finding of tinnitus.  Of record is a DD Form 2697 (Report of Medical Assessment), dated in May 2008 (during a period of active duty service), which included a report from the Veteran of ringing in his ears and a statement by a health care provider that the Veteran had ringing in the ear and was exposed to many explosions.  The health care provider on this form was noted to have the last name Williams, presumably as referenced in the January 2009 Veteran statement.  A May 2009 rating decision "confirmed and continued" the previous denial of the Veteran's tinnitus claim, stating that the claim was denied because tinnitus "was not incurred in or aggravated by military service."  In a July 2009 statement, the Veteran requested to "reopen" his tinnitus claim and noted he was enclosing new evidence, specifically a DD Form 2697 (which appears to have been previously submitted in January 2009).  In a September 2009 statement, the Veteran included a list of enclosures and noted a "Letter from Private Physician (Audiologist)."  A statement from Dr. C. dated June 2009 is of record, which provided a positive nexus opinion relating the Veteran's tinnitus to his active service.  It is not entirely clear exactly what date the DD Form 2697 or statement from Dr. C. were initially received by VA, as multiple copies were of record and did not contain date stamps.  With respect to the DD Form 2697, based on the Veteran's reference to medical records from Dr. Williams in his January 2009 statement, it is reasonable to accept that such document was received in January 2009.  With respect to the statement from Dr. C., based on the Veteran's reference to this letter in his September 2009 statement, it is reasonable to accept that such document was received in September 2009.  The Board notes that pursuant to 38 C.F.R. § 3.156(b) (2015), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Upon review, the Veteran submitted new and material evidence, discussed above, within the one year appeal period following the December 2008 rating decision and as such, that rating decision did not become final.  The Veteran's tinnitus claim, therefore, is on appeal from the December 2008 rating decision and has been characterized as such (i.e., not as a claim to reopen a previously denied final claim).  The Board notes that the AOJ did not need to subsequently reopen the Veteran's tinnitus claim, but did so in a March 2010 rating decision, while also denying the claim on the merits.

With respect to the Veteran's bilateral knee disability claim, the Veteran originally filed a claim for entitlement to service connection in July 2008.  A December 2008 rating decision denied the Veteran's claim, stating that the claim was denied because a bilateral knee disability "neither occurred in nor was caused by service" and because "this condition is shown to have pre-existed prior to service and it is not shown to be due to military service."  In a July 2009 statement, the Veteran "request[ed] to open a claim for...left knee [and] right knee condition."  In a September 2009 statement, the Veteran included a list of enclosures and noted various service treatment records (STRs), a buddy statement from a witness of a reported in-service injury and a letter from a private physician.  Such referenced records are of record, but it is not entirely clear exactly what date these records were received, as they did not contain date stamps.  Based on the Veteran's reference to these records in his September 2009 statement, however, it is reasonable to accept that such documents were received in September 2009.  Upon review, the Veteran submitted new and material evidence, discussed above, within the one year appeal period following the December 2008 rating decision and as such, that rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran's bilateral knee disability claim, therefore, is on appeal from the December 2008 rating decision and has been characterized as such (i.e., not as a claim to reopen a previously denied final claim).  The Board notes that the AOJ did not need to subsequently reopen the Veteran's bilateral knee disability claim, but did so in a March 2010 rating decision, while also denying the claim on the merits.

The Veteran's remaining service connection claims (sleep apnea and upper and lower back disabilities) were denied in, and are on appeal from, a March 2010 rating decision. 

The Veteran testified at a July 2015 Board hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

Subsequent to the September 2011 Statement of the Case, additional documents were submitted by the Veteran's representative in September 2015, along with a waiver of Agency of Original Jurisdiction (AOJ) review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for sleep apnea, an upper and lower back disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014). 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

With respect to the first element of direct service connection, the evidence of record shows that the Veteran has a current diagnosis of tinnitus.  See, e.g., October 2008 VA Audio Examination Report (noting recurrent tinnitus).  With respect to the next element of direct service connection, in-service incurrence of a disease or injury, the AOJ has previously conceded that the Veteran was exposed to acoustic trauma in-service.  See, e.g., January 2009 Compensation and Pension Examination Request Worksheet (stating the Veteran's "treatment records state that he was exposed to 'many explosions'" and that "[m]ilitary noise exposure is conceded").  The crucial remaining inquiry is as to a nexus between the conceded in-service acoustic trauma and the Veteran's current tinnitus.

As noted, the Veteran originally filed his tinnitus claim in July 2008, noting a disability of ringing in ears and that the date this disability occurred was in December 2007.  The Veteran stated that "ringing in ears was a result of close proximity to explosions in Iraq."  A May 2008 DD Form 2697 (while the Veteran was on active duty) included a report from the Veteran of ringing in his ears and a statement by a health care provider that the Veteran had ringing in the ear and was exposed to many explosions.  A September 2008 private medical record from a facility in Pineville, North Carolina noted a referring doctor of Dr. C. and included a positive report or finding of tinnitus.  The Veteran was afforded a VA audio examination in October 2008 and the examination report noted that the Veteran reported the onset of tinnitus was in approximately December 2007.  A medical opinion was provided that stated "[b]ilateral, recurrent tinnitus of unknown etiology.  I cannot resolve the issue of the etiology of the tinnitus without resort to mere speculation."  A statement from Dr. C., dated June 2009, is also of record.  This statement noted that the Veteran was seen in September 2008 complaining of tinnitus, that the Veteran "developed this symptom while serving in Iraq" and that the Veteran "informed me he did not have it before going to Iraq but developed it sometime during his tour there and it has remained ever since."  The statement also stated that "[i]t is reasonable that [the Veteran] did, in fact, develop tinnitus as a result of noise exposure in Iraq which is what I think happened."  The Veteran was afforded another VA audio examination in February 2010 and the examination report, under the heading of "date and circumstances of tinnitus onset," noted that the "Vet[eran] reported constant, bilateral tinnitus since service in Iraq in 2007-2008."  The examination report contained a statement under the medical opinion section, but upon review, the provided statement did not clearly provide a positive or negative opinion and can be considered an opinion indicating that the examiner could not provide an opinion without resorting to mere speculation.  At the July 2015 Board hearing, the Veteran testified that he first experienced tinnitus in Iraq, and in response to a question about whether the tinnitus continued thereafter, responded that "I still have it.  I can hear it right now, yeah."  See July 2015 Board Hearing Transcript, page 40.

Upon review of the evidence of record, the Board concludes that the Veteran's tinnitus is related to his active service.  As noted, the evidence of record indicates that the Veteran has a diagnosis of tinnitus and the AOJ has previously conceded in-service acoustic trauma, leaving the crucial remaining issue of whether there is a nexus between the conceded in-service acoustic trauma and the Veteran's current tinnitus.  To this issue, an October 2008 VA audio examination report contained an opinion that the etiology of the Veteran's tinnitus could not be resolved without resort to mere speculation, but did not contain a rationale or explanation to support this statement, as is necessary for this opinion to be adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that a statement that a medical opinion cannot be provided without resorting to speculation requires an adequate explanation).  Similarly, a February 2010 VA audio examination report contained an opinion that was not clear and can be considered an opinion indicating that the examiner could not provide an opinion without resorting to mere speculation.  This opinion, however, did not provide a clear rationale or explanation to support why an opinion could not be provided, as is necessary for this opinion to be adequate.  See id.  Based on the lack of supporting rationale or explanation, the Board finds that the October 2008 and January 2010 VA opinions are inadequate and therefore of no probative value.  The remaining medical opinion addressing the nexus issue is the June 2009 statement from Dr. C., which discussed the Veteran's military service and noise exposure, and provided a positive opinion linking the Veteran's tinnitus to his active service.  As the evidence shows that the Veteran has a current disability (tinnitus), that there was an in-service incident (conceded acoustic trauma) and a medical nexus (the opinion in the June 2009 statement from Dr. C) is of record that connected the current disability to the in-service incident, the Veteran has met all the requirements for direct service connection and the Board concludes that the Veteran's tinnitus is related to his active service.  As such, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted in the introduction, the Veteran has had multiple periods of active service.  At the July 2015 Board Hearing, the Veteran indicated that he was "still in the military" and that he had been in the Army Reserves for 31 years.  See July 2015 Board Hearing Transcript, pages 15-16.  The STRs currently of record are fairly limited and most appear to have been submitted by the Veteran.  A July 2008 letter requested records from the Veteran's reserve unit.  It is unclear what records were received in response.  An August 2009 VA note contained in the file referenced that STRs for the Veteran's 1981 to 1984 period of service and 2002 to 2003 period of service were the only STRs of record.  The 1981 to 1984 STRs were noted to be received from "DPRIS" (the Defense Personnel Records Image Retrieval System) and "is only the entrance exam."  The 2002 to 2003 STRs were noted to be "received from the reserve unit."  Also of record was an August 2009 email, which requested STRs for all periods of the Veteran's active service from the Records Management Center, along with a negative reply that no records were found.  

In light of the above, remand is required to attempt to obtain through the appropriate channels any STRs and personnel records that may be outstanding.  As the last request to the Veteran's reserve unit for records was made in July 2008 and the July 2015 Board hearing testimony indicated that the Veteran was still in the reserves, specific request(s) must be made to his reserve unit and any other sources that may have any of the Veteran's STRs.  

In addition, with respect to his sleep apnea claim, the Veteran has contended that the onset of this condition was during his May 1996 to January 1997 period of service.  See July 2015 Board Hearing Transcript, page 29 (with the Veteran responding affirmatively to a question of "[i]t's essentially your feeling that sleep apnea began during that tour and has continued since that time").  Of record is a December 1997 CPAP Polysomnogram Report.  This report noted, under the history section, that "[o]bstructive sleep apnea was demonstrated on a [polysomnography] dated 11/10/93."  No records related to the 1993 referenced test are of record.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records relating to a 1993 polysomnography that were referenced in the December 1997 CPAP Polysomnogram Report, or completes a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Regarding the bilateral knee claim, the Veteran has reported that he had surgery in 1980 at Coral Reef Hospital and that he had surgery in D.C. for the left knee.  The Veteran should be asked to submit or authorize the release of any records pertaining to treatment for his knees from 1980 to the present that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through the appropriate channels any outstanding service treatment records (STRs) and personnel records for all periods of active duty and his reserve service.  Specific request(s) must be made to any appropriate sources, including but not limited to the Veteran's current reserve unit.

All attempts to fulfill the above requested development must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include any records relating to a 1993 polysomnography that were referenced in the December 1997 CPAP Polysomnogram Report, and any records dating from 1980 that pertain to his knees, to include any records from Coral Reef Hospital concerning surgery in 1980 and records pertaining to surgery in D.C., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


